BUDGE, C. J.,
Dissenting. — I am unable to agree in all respects with the majority opinion. It appears that there had been a previous trial of this cause and the jury disagreed. During the trial resulting in the judgment from which this appeal is taken respondent’s counsel over appellant’s objection was permitted during cross-examination, to question three of appellant’s witnessés with reference to statements assumed to have been made by them when testifying at the former trial. In my opinion the objections .should have been sustained, and the trial court erred in permitting any questions to be asked of either of the witnesses concerning their former testimony without first requiring the statements to be shown to the witnesses.
While a witness may be impeached by showing that he has made statements at other times inconsistent with his testimony, Rev. Codes, sec. 6083, requires that “if the statements be in writing, they must be shown to the witness before any question is put to him concerning them.” The stenographic record, which is taken of the testimony during trials in the district court, is required by law (Rev. Codes, secs. 3980, 3982, 3983), and is a statement in writing within the meaning of *674the foregoing section. (People v. Ching Hing Chang, 74 Cal. 389, at 393, 16 Pac. 201; Nichols v. Harris, 32 La. Ann. 646; People v. Lee Chuck, 78 Cal. 317, 20 Pac. 719; People v. Bartley, 12 Cal. App. 773, 108 Pac. 868; People v. Lopez, 21 Cal. App. 188, 131 Pac. 104, 105.)
The statute, requiring statements which are in writing to be shown to the witness before any question is put to him concerning them, is mandatory. The language of the statute is “they must be shown to the witness before any question is put to Mm concerning them.” (People v. Ching Hing Chang, supra.) And it is error to permit any question looking to or savoring of impeachment, as to any statement in writing, over objection, unless the statement be first shown to the witness. (Cases cited, supra; also Keene v. Pittsburg Lead Min. Co., 17 Ida. 179, at 189, 105 Pac. 60.)
In Boeck v. Boeck, 29 Ida. 639, at 645, 161 Pac. 576, 577, tMs court held that “The right to impeach a witness and the methods of impeachment are statutory, and if a witness is to be discredited'in this manner, the statute must be conformed to.”
In Osborn v. Carey, 24 Ida. 158, at 167, 132 Pac. 967, this court said: “The evident purpose of said question was to affect the credibility of the witness by showing that he had made a prior statement inconsistent with his present testimony given on the trial. If it was not for that purpose, it was entirely immaterial.....The rule is well established that where a witness on cross-examination is to be examined as to prior inconsistent statements which are in writing, the writing must be first exhibited to the witness.”
"While it may be that a situation might arise where "an error of this kind would not be sufficiently prejudicial to justify a reversal of the cause, I am of the opinion that, where, as in this ease, a course is pursued throughout'the cross-examination of three different witnesses of putting questions to the witnesses, clearly intended for the purpose of impeachment and to discredit the witness, over the continued objection of respondent and in open violation of the specific requirements *675of the statute, it is impossible for this court to say that such a course resulted in no prejudice to respondent’s case.
The judgment should be reversed and a new trial granted.